984 So.2d 610 (2008)
Arthur WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2155.
District Court of Appeal of Florida, Fourth District.
June 11, 2008.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed without prejudice to seek post-conviction relief.
WARNER, POLEN and TAYLOR, JJ., concur.